Citation Nr: 0120040	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  95-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of the veteran's bilateral superior and inferior 
rami pelvic fracture residuals.  


INTRODUCTION

The veteran had active service from February 1959 to February 
1979.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Albuquerque, New Mexico, Regional Office which, in pertinent 
part, established service connection for bilateral superior 
and inferior rami pelvic fracture residuals and assigned a 
noncompensable evaluation for that disability.  In June 1997, 
the Board remanded the veteran's claim to the Albuquerque, 
New Mexico, Regional Office for additional action.  

In May 1998, the veteran informed the Department of Veterans 
Affairs (VA) that he had moved to Texas.  In January 1999, 
the veteran's claims file was transferred to the Waco, Texas, 
Regional Office (RO).  In February 2001, the Board requested 
an opinion from a Veterans Health Administration (VHA) 
medical expert.  In April 2001, the requested VHA opinion was 
incorporated into the record.  In April 2001, the veteran was 
provided with a copy of the VHA opinion and informed of his 
right to submit additional evidence and/or argument.  The 
veteran did not respond to the April 2001 notice.  The 
veteran has represented himself throughout this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected pelvic 
fracture residuals.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's bilateral 
superior and inferior rami pelvic fracture residuals.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  In reaching the determination below, the 
Board has considered whether staged ratings should be 
assigned and concludes that the disability addressed has not 
significantly changed and a uniform rating is appropriate.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

The veteran's bilateral superior and inferior rami pelvic 
fracture residuals have been shown to be essentially 
asymptomatic.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral superior and inferior rami pelvic fracture 
residuals have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.10, 4.20, 4.40, 
4.45, 4.67, 4.71a and Diagnostic Codes 5251, 5252, 5253 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the evaluation for the veteran's 
bilateral superior and inferior rami pelvic fracture 
residuals, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  The veteran has been advised 
by the statement of the case and the supplemental statement 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  A VHA opinion has been 
obtained and incorporated into the record.  Any duty imposed 
by VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Historical Review

A January 1978 Army hospital summary conveys that a horse 
fell upon the veteran's pelvis.  Contemporaneous X-ray 
studies of the pelvis revealed multiple fracture residuals of 
both the superior and inferior rami, bilaterally.  The report 
of a June 1991 VA examination for compensation purposes 
states that the veteran complained of chronic pelvic and hip 
pain.  Contemporaneous X-ray studies of the pelvis and the 
hips revealed healed right superior and inferior pubic rami 
fracture residuals and bilateral hip degenerative joint 
disease.  In July 1991, the VA denied service connection for 
pelvic fracture residuals, a right hip disorder, and a left 
hip disorder.  

The veteran subsequently sought to reopen his claim for 
service connection for pelvic fracture residuals.  The report 
of a December 1994 VA examination for compensation purposes 
conveys that the veteran complained of chronic pelvic and 
bilateral hip pain.  On examination, the veteran exhibited 
pelvic pain and tenderness in the area of the hips.  
Contemporaneous X-ray studies of the pelvis and hips revealed 
generalized pelvic osteoporosis, bilateral hip traumatic 
degenerative osteoarthritis, and probable right hip aseptic 
necrosis.  In January 1995, the VA, in pertinent part, 
established service connection for bilateral superior and 
inferior rami pelvic fracture residuals and assigned a 
noncompensable evaluation for that disorder.  
II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  The rating schedule 
does not specifically address pelvic fracture residuals.  In 
such situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the schedule 
which pertain to a closely-related disease or injury which is 
analogous in terms of the function affected, anatomical 
localization, and symptomatology.  38 C.F.R. § 4.20 (2000).  
The Board finds that the veteran's service-connected pelvic 
fracture residuals are most closely analogous to a hip 
disability as both disorders potentially affect movement of 
the thighs.  Limitation of extension of the thigh to 5 
degrees warrants a 10 percent disability evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2000).  Limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2000).  A 10 percent disability evaluation is warranted 
where limitation of rotation of the thigh is such that it not 
possible to toe out more than 15 degrees.  A 10 percent 
evaluation is also warranted where limitation of adduction of 
the thigh is such that one cannot cross the legs.  A 20 
percent evaluation is warranted where abduction is not 
possible beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2000).  The variability of residuals following 
pelvic fractures necessitates evaluation of specific 
residuals such as faulty posture, limitation of motion, 
muscle injury, painful lumbar spine, muscle spasm, mild to 
moderate sciatic neuritis, peripheral nerve injury, or 
limitation of hip motion.  38 C.F.R. § 4.67 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the December 1994 VA examination for compensation 
purposes, the veteran complained of chronic pelvic and 
bilateral hip pain.  On examination, the veteran exhibited 
pelvic tenderness to palpation in the area of the hips.  
Contemporaneous X-ray studies of the pelvis revealed 
generalized osteoporosis and intact bony structures.  The 
veteran was diagnosed with pelvic fracture residuals, 
generalized pelvic osteoporosis, bilateral traumatic hip 
arthritis, probable right hip aseptic necrosis, and lumbar 
spine degenerative arthritis with sacroiliitis.  

In his June 1995 Appeal to the Board (VA Form 9), the veteran 
advanced that he experienced significant physical pain 
associated with his pelvic fracture residuals.  In a July 
1997 written statement, the veteran conveyed that his pelvic 
fracture residuals were manifested by severe pain and 
significant hip and lower extremity disabilities.  

At a February 1999 VA examination for compensation purposes, 
the veteran complained of low back and bilateral hip pain and 
left foot numbness.  Contemporaneous X-ray studies of the 
pelvis revealed well-healed bilateral pubic and ischial rami 
fractures with a somewhat enlarged right pubic ramus and 
marked osteoporosis.  The orthopedic examiner found "no 
significant residual impairment due to his pelvic 
fractures."  The physician commented that it was "highly 
unlikely" that the veteran's hip and spinal disabilities 
were due to his pelvic trauma.  

At a March 1999 VA examination for compensation purposes, the 
veteran was diagnosed with chronic low back pain and left 
sciatic neuritis.  The neurological examiner commented that 
the veteran's "previous pelvic injuries certainly may have 
contributed to some chronic sciatic pain problems."  VA 
X-ray studies of the pelvis, hips, and lumbosacral spine 
dated in April 1999 show intact pubic rami with no evidence 
of dislocation or fracture and a right hip total replacement 
arthroplasty.  

The April 2001 VHA opinion reflects that the physician 
reviewed the claims file.  The doctor commented that:

This veteran has symptoms consistent with 
lumbosacral radiculopathy.  Clinical exam 
shows very minimal signs of root injury, 
with perhaps the presence of mild L4-5 or 
L5-S1 radiculopathy.  If present, this is 
likely to be secondary to degenerative 
changes in the lumbosacral spine.  There 
is no evidence of pelvis or left hip 
pathology other than osteoporosis.  

I believe that the origin of his pain is 
from the lumbosacral spine with possible 
compression of nerve roots.  The symptoms 
are consistent with sciatica, but there 
is no clear documentation of root 
pathology or dysfunction.  
Electromyography/nerve conduction studies 
and MRI may be helpful in clarifying the 
origin and extent of his current pain.  

The specific cause of degenerative 
disease in the spine cannot be 
determined.  Pelvic pathology can rarely 
be a cause of sciatica, but there is no 
evidence to suggest that there is any 
active process in the pelvis at this 
time.  I do not believe that the pain or 
neurologic problems are related to the 
previous pelvic fractures.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The Board 
observes that the veteran has been diagnosed with a number of 
disabilities involving the pelvic region including his 
service-connected pelvic fracture residuals and 
nonservice-connected right total hip replacement residuals, 
left hip degenerative joint disease, chronic low back pain, 
sacroiliitis, and left sciatic neuritis.  Multiple VA 
examinations have found that the veteran's pelvic fracture 
residuals were well-healed and essentially asymptomatic.  The 
veteran's current back, bilateral hip, and lower extremity 
symptoms were attributed to his nonservice-connected 
disabilities.  

The veteran has advanced on appeal that his pelvic fracture 
residuals are painful or otherwise symptomatic.  It is not 
apparent that the veteran is differentiating between his 
pelvis and his hips.  The clinical documentation of record 
does not support the veteran's assertions as to pelvic pain 
and impairment.  While the examiner at the March 1999 VA 
examination for compensation purposes opined that the 
veteran's pelvic fractures "certainly may have contributed 
to some chronic sciatic pain problems," he did not conclude 
that the veteran's sciatic complaints were manifestations of 
his chronic pelvic fracture residuals or that the fracture 
residuals were currently symptomatic.  Indeed, the VHA 
opinion specifically determined that the veteran exhibited no 
symptomatic pelvic pathology.  In the absence of objective 
evidence of functional impairment associated with the 
veteran's service-connected pelvic fracture residuals alone, 
the Board concludes that a compensable evaluation is not 
warranted.  


ORDER

A compensable evaluation for the veteran's bilateral superior 
and inferior rami pelvic fracture residuals is denied.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

